Citation Nr: 1003322	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1943 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
bilateral hearing loss and tinnitus and assigned initial 10 
percent disability ratings, respectively.  The Veteran 
submitted a timely notice of disagreement as to the assigned 
disability ratings and, in December 2007, the RO issued a 
statement of the case (SOC) as to these matters.  The Veteran 
perfected an appeal.  However, in a January 2008 signed 
statement from his service representative, he withdrew the 
appeal of his claim for an increased initial rating for 
tinnitus.  

A January 2009 rating decision denied the Veteran's request 
to reopen his previously denied claim for service connection 
for arthritis of the spine.  He submitted a notice of 
disagreement with this determination in December 2009.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The matter of the Veteran's claim for service connection for 
arthritis of the spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA audiological examination in July 2006 showed pure tone 
thresholds in four frequencies from 1,000 to 4,000 Hertz that 
averaged 71 decibels in the right ear and 58 decibels in his 
left ear, with speech recognition of 92 percent in each ear, 
corresponding to Level VI hearing in the right ear and Level 
II hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.85- 4.87, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2004 and June 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided with notice of how VA determines the disability 
rating and effective date in March 2006 correspondence.  The 
claim was readjudicated in December 2007.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case [SSOC], is sufficient to 
cure a timing defect).

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, and affording 
him VA examinations.  The Court has held that "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the VA 
examiner in July 2006 noted that Veteran had trouble hearing 
in most situations.  Although the examiner did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss, the Board finds that the 
Veteran is not prejudiced by the examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[- 
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the July 2006 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, other 
evidence of record, including the Veteran's wife's statements 
and his VA treatment records, adequately address this issue.  
See Written statement from the Veteran's wife, dated 
September 28, 2004; VA treatment record dated March 22, 2004.  
Therefore, while the July 2006 VA examination is defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran insofar as the functional effects of his hearing 
loss are adequately addressed by the entirety of the record 
and are sufficient for the Board to consider whether referral 
for an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Additionally, the Veteran reported that he began receiving 
disability benefits from the Social Security Administration 
(SSA) in approximately 1978.  The Veteran, however, is now 83 
years old.  Hence, under 42 U.S.C. § 402, his SSA disability 
award was automatically converted to "old age" benefits when 
he turned 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.  In any event, in January 2008, the SSA advised the 
RO that the Veteran's SSA records were unavailable.  
Therefore, the Board has determined that a remand for the 
purpose of obtaining SSA records is not warranted.  The 
Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.


Increased Rating

Service connection for a bilateral hearing loss was granted 
by the RO in an October 2006 rating decision that assigned a 
10 percent disability evaluation, effective from August 19, 
2004.  

VA outpatient records, dated from July 2003 to July 2006, 
include diagnoses of bilateral hearing loss for which hearing 
aids were prescribed.

Findings of a January 2005 VA audiological examination were 
considered inconsistent and could not be used for rating 
purposes. 

In July 2006, the Veteran underwent VA audiology examination.  
According to the examination report, the Veteran reported 
decreased hearing since his fever in service and said that he 
wore hearing aids for several years.  The Veteran complained 
of bilateral hearing loss with difficulty understanding 
speech in most situations.  Audiogram findings, in pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
55
70
75
80
LEFT
-
35
55
65
75

The Veteran averaged a 71 dB loss for the right ear and a 58 
dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 400 Hertz (Hz.).  His speech recognition score on 
the Maryland CNC Word List was 92 percent in each ear.  This 
equates to a Level VI hearing loss in the right ear (as per 
Table VIa) and a Level II hearing loss in the left ear.  38 
C.F.R. §§ 4.85, 4.86(a).

A January 2008 signed statement from D. E. S., M.D., the 
Veteran's private physician, is to the effect that the doctor 
was aware of the Veteran's inability to hear.

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings).

The Board has duly noted the Veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87).  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz.) is 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 Hz. 
and 70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's bilateral (right ear) hearing 
loss pattern fits the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86(a), 4.87, Diagnostic Code 
6100.  A level of auditory acuity is determined for each ear, 
and those levels are combined to give an overall level of 
hearing impairment.  38 C.F.R. § 4.85.

In reaching this determination, the Board observes that 
current regulations yield the assignment of a 10 percent 
disability rating for the service-connected bilateral hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.

The results of the July 2006 VA examination revealed a Level 
VI hearing loss in the right ear and a Level II hearing loss 
in the left ear, corresponding to the currently assigned 10 
percent rating.  These findings correspond to no more that 
the 10 percent disability evaluation that is currently 
assigned.  There is no evidence that the July 2006 
examination conducted by VA is inadequate for rating 
purposes.  In fact, the Veteran has argued as to his 
difficulty hearing general situations, not to the adequacy of 
the VA examination. 

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting increased compensation for the level of bilateral 
hearing loss currently demonstrated.  

The Board notes that, in his December 2007 notice of 
disagreement, the Veteran argued that he had "two ears" and 
that "each have an affliction".  It is unclear if, by these 
statements, he seeks separate rating disability ratings for 
each ear.  Nevertheless, as set forth above, the rating 
schedule makes clear that only one disability rating is 
assigned for bilateral hearing loss based upon combined 
audiological test results of overall hearing impairment.  
38 C.F.R. § 4.85.

In view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

The Board has also considered whether the Veteran's bilateral 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, 
referral for extraschedular consideration is not warranted.

Finally, the Board carefully reviewed the entire record in 
this case, including the written statements presented by the 
Veteran; however, the Board does not find the evidence to be 
so evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of entitlement to an 
increased rating for the bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim 
for a higher rating.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

The record reflects that, in December 2009, the Veteran 
submitted a timely (December 2009) notice of disagreement 
regarding a January 2009 rating decision that denied his 
request to reopen the claim for service connection for 
arthritis of the spine.  However, the record does not reflect 
that the RO issued a statement of the case on this issue.  
Hence, the Board must remand this matter for issuance of a 
statement of the case.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO/AMC should issue a statement of the 
case regarding the issue of whether new 
and material evidence has been presented 
to reopen a claim of entitlement to 
service connection for arthritis of the 
spine.  If, and only if, the appellant 
timely perfects an appeal, should this 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


